The above named defendant, Vincent David Stackhouse, was found guilty by jury trial of the offense of Incest, a felony in violation of45-5-507, M.C.A. The Court ordered *28that the defendant be imprisoned in the Montana State Prison for a term of twenty (20) years with fifteen (15) years suspended upon the terms and conditions set forth in the Sentence and Judgment dated April 19, 1993. The defendant was discharged from Montana State Prison on November 22,1995, having served, with credit for good time, five (5) years of the original twenty (20) year sentence. A petition to Revoke Suspended Sentence was filed on October 26,1995. Hearings on the Petition were held on November 15,1995 and November 22,1995. Afinal hearing was held on November 29,1995. The defendant admitted and the Court finds that the Defendant has violated the terms of the Sentence and Judgment. Now, therefore, it is hereby ordered, adjudged and decreed, 1. The suspended portion of the Sentence and Judgment dated April 19, 1993, shall be revoked. 2. The defendant shall be sentenced to fifteen (15) years in the Montana State Prison in Deer Lodge, Montana. 3. The defendant shall be remanded to the Lincoln County j ail for transport to the Montana State Prison. It is hereby further ordered, adjudged and decreed, that the defendant shall be imprisoned in the Montana State Prison in Deer Lodge, Montana, for a term of fifteen (15) years. Should the defendant become eligible for parole, the defendant shall comply with the terms and conditions as stated in the November 29, 1995 judgment.
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Vincent David Stackhouse for representing himself in this matter.